Title: From Thomas Jefferson to Montmorin, 30 July 1788
From: Jefferson, Thomas
To: Montmorin de Saint-Hérem, Armand Marc, Comte de


          
            
              Sir
            
            Paris July 30. 1788.
          
          I have the pleasure to inform your Excellency that the new Constitution proposed for the United states is finally established by the vote of nine states. New Hampshire acceded to it certainly on the 24th. of June, and I have great reason to conclude that Virginia had done it some days before, in which case the vote of New-Hampshire would be the tenth.
          I have the honour to be with sentiments of the most perfect esteem & respect your Excellency’s most obedient & most humble servant,
          
            
              Th: Jefferson
            
          
        